 



Exhibit 10.1
 

 
AMKOR TECHNOLOGY, INC.

 
2007 EXECUTIVE INCENTIVE BONUS PLAN
 
1.  Purposes of the Plan.  The Plan is intended to increase stockholder value
and the success of the Company by motivating key executives to: (1) perform to
the best of their abilities, and (2) achieve the Company’s objectives. The
Plan’s goals are to be achieved by providing such executives with incentive
awards based on the achievement of goals relating to the performance of the
Company or upon the achievement of objectively determinable individual
performance goals. The Plan is intended to permit the payment of bonuses that
may qualify as performance-based compensation under Code section 162(m).
 
2.  Definitions.  
 
(a) “Annual Revenue” means the Company’s or a business unit’s net sales for the
Fiscal Year, determined in accordance with generally accepted accounting
principles.
 
(b) “Award” means, with respect to each Participant, the award determined
pursuant to Section 8(a) below for a Performance Period. Each Award is
determined by a Payout Formula for a Performance Period, subject to the
Committee’s authority under Section 8(a) to eliminate or reduce the Award
otherwise payable.
 
(c) “Base Salary” means as to any Performance Period, the Participant’s
annualized salary rate on the last day of the Performance Period. Such Base
Salary shall be before both (i) deductions for taxes or benefits, and
(ii) deferrals of compensation pursuant to Company-sponsored plans.
 
(d) “Board” means the Board of Directors of the Company.
 
(e) “Cash Position” means the Company’s or a business unit’s level of cash and
cash equivalents.
 
(f) “Code” means the Internal Revenue Code of 1986, as amended.
 
(g) “Committee” means the Compensation Committee of the Board, or a
sub-committee of the Compensation Committee, which shall, with respect to
payments hereunder intended to qualify as performance-based compensation under
Code Section 162(m), consist solely of two or more members of the Board who are
not employees of the Company and who otherwise qualify as “outside directors”
within the meaning of Section 162(m).
 
(h) “Company” means Amkor Technology, Inc. or any of its subsidiaries (as such
term is defined in Code Section 424(f)).
 
(i) “Company Free Cash Flow” means as to any Fiscal Quarter or Fiscal Year, the
Company’s or a business unit’s Net Cash Provided by Operations less payments for
property, plant, and equipment determined in accordance with generally accepted
accounting principles.
 
(j) “Determination Date” means the latest possible date that will not jeopardize
a Target Award or an Award’s qualification as Performance-Based Compensation.
 
(k) “Earnings Per Share” means as to any Fiscal Quarter or Fiscal Year, the
Company’s or a business unit’s Net Income, divided by a weighted average number
of common shares outstanding and dilutive common equivalent shares deemed
outstanding, determined in accordance with generally accepted accounting
principles.
 
(l) “EBITDA” means as to any Fiscal Quarter or Fiscal Year, the Company’s or a
business unit’s earnings before interest, depreciation and amortization
determined in accordance with generally accepted accounting principles.
 
(m) “Fiscal Quarter” means a fiscal quarter of the Company.
 
(n) “Fiscal Year” means a fiscal year of the Company.
 
(o) “Gross Fixed Assets” means as to any Fiscal Quarter or Fiscal Year, the
value of the Company’s assets intended for ongoing use in business operations,
determined in accordance with generally accepted accounting principles.


1



--------------------------------------------------------------------------------



 



(p) “Gross Margin” means as to any Fiscal Quarter or Fiscal Year, the Company’s
or a business unit’s revenue less the cost of goods sold, determined in
accordance with generally accepted accounting principles.
 
(q) “Gross Profit Dollars” means as to any Fiscal Quarter or Fiscal Year, the
Company’s or a business unit’s revenue less cost of goods sold, determined in
accordance with generally accepted accounting principles.
 
(r) “Maximum Award” means as to any Participant for any Performance Period, the
lesser of (i) $3,000,000 or (ii) 200% of the Participant’s Base Salary.
 
(s) “Net Cash Provided by Operations” means as to any Fiscal Quarter or Fiscal
Year, the Company’s or a business unit’s Net Income plus adjustments to
reconcile Net Income to Net Cash Provided by Operations, determined in
accordance with generally accepted accounting principles.
 
(t) “Net Income” means as to any Fiscal Quarter or Fiscal Year, the income after
taxes of the Company or a business unit for the Fiscal Quarter or Fiscal Year
determined in accordance with generally accepted accounting principles.
 
(u) “Operating Cash Flow” means the Company’s or a business unit’s sum of Net
Income plus depreciation and amortization less capital expenditures plus changes
in working capital comprised of accounts receivable, inventories, other current
assets, trade accounts payable, accrued expenses, product warranty, advance
payments from customers and long-term accrued expenses, determined in accordance
with generally acceptable accounting principles.
 
(v) “Operating Expenses” means the sum of the Company’s or a business unit’s
research and development expenses and selling and general and administrative
expenses during a Fiscal Quarter or Fiscal Year.
 
(w) “Operating Income” means the Company’s or a business unit’s income from
operations determined in accordance with generally accepted accounting
principles.
 
(x) “Participant” means an executive officer or other key employee of the
Company participating in the Plan for a Performance Period.
 
(y) “Payout Formula” means as to any Performance Period, the formula or payout
matrix established by the Committee pursuant to Section 7 in order to determine
the Awards (if any) to be paid to Participants. The formula or matrix may differ
from Participant to Participant.
 
(z) “Performance-Based Compensation” means compensation that is intended to
qualify as “performance-based compensation” within the meaning of
Section 162(m).
 
(aa) “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant with respect
to an Award. As determined by the Committee, the Performance Goals applicable to
an Award may provide for a targeted level or levels of achievement using one or
more of the following measures: (i) Annual Revenue, (ii) Cash Position,
(iii) Company Free Cash Flow, (iv) Earnings Per Share, (v) EBITDA, (vi) Gross
Margin, (vii) Gross Profit Dollars, (viii) Net Cash Provided by Operations,
(ix) Net Income, (x) Operating Cash Flow, (xi) Operating Expenses,
(xii) Operating Income, (xiii) Profit Before Tax, (xiv) Return on Assets,
(xv) Return on Equity, (xvi) Return on Gross Fixed Assets, (xvii) Return on
Sales, (xviii) Revenue Growth, and (xix) Total Stockholder Return. The
Performance Goals may differ from Participant to Participant and from Award to
Award. Any criteria used may be (i) measured in absolute terms, (ii) compared to
another company or companies, (iii) measured against the performance of the
Company as a whole or a segment of the Company and/or (iv) measured on a pre-tax
or post-tax basis (if applicable). Prior to the Determination Date, the
Administrator will determine whether any significant element(s) will be included
in or excluded from the calculation of any Performance Goal with respect to any
Participant. Any Performance Goals may be used to measure the performance of the
Company as a whole or a business unit of the Company and may be measured
relative to a peer group or index. The Performance Goals may differ from
Participant to Participant and from Award to Award. Prior to the Determination
Date, the Administrator will determine whether any significant element(s) will
be included in or excluded from the calculation of any Performance Goal with
respect to any Participant. In all other respects, Performance Goals will be
calculated in accordance with the Company’s financial statements, generally
accepted accounting principles, or under a methodology established by the
Administrator


2



--------------------------------------------------------------------------------



 



prior to the issuance of an Award, which is consistently applied and identified
in the financial statements, including footnotes, or the management discussion
and analysis section of the Company’s annual report.
 
(bb) “Performance Period” means any Fiscal Quarter or Fiscal Year, or such other
longer period but not in excess of three Fiscal Years, as determined by the
Committee in its sole discretion.
 
(cc) “Plan” means this 2007 Executive Incentive Bonus Plan.
 
(dd) “Plan Year” means the Company’s fiscal year.
 
(ee) “Profit Before Tax” means as to any Fiscal Quarter or Fiscal Year, the
Company’s or a business unit’s net sales less all expenses (except for taxes,
equity, and minority interest), determined in accordance with generally accepted
accounting principles.
 
(ff) “Return on Assets” means the percentage equal to the Company’s or a
business unit’s Operating Income before incentive compensation, divided by
average net Company or business unit, as applicable, assets, determined in
accordance with generally accepted accounting principles.
 
(gg) “Return on Equity” means the percentage equal to the Company’s or a
business unit’s Net Income divided by average stockholder’s equity, determined
in accordance with generally accepted accounting principles.
 
(hh) “Return on Gross Fixed Assets” means as to any Fiscal Quarter or Fiscal
Year, the Company’s or a business unit’s annualized EBITDA divided by the total
Gross Fixed Assets determined in accordance with generally accepted accounting
principles.
 
(ii) “Return on Sales” means the percentage equal to the Company’s or a business
unit’s Operating Income before incentive compensation, divided by the Company’s
or the business unit’s, as applicable, revenue, determined in accordance with
generally accepted accounting principles.
 
(jj) “Revenue Growth” means the Company’s or a business unit’s net sales for the
Fiscal Quarter or Fiscal Year, determined in accordance with generally accepted
accounting principles, compared to the net sales of the immediately preceding
quarter.
 
(kk) “Section 162(m)” means Section 162(m) of the Code, or any successor to
Section 162(m), as that Section may be interpreted from time to time by the
Internal Revenue Service, whether by regulation, notice or otherwise.
 
(ll) “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary or a specific dollar amount, as determined by the Committee in
accordance with Section 6.
 
(mm) “Total Stockholder Return” means the total return (change in share price
plus reinvestment of any dividends) of a share of the Company’s common stock.
 
3.  Plan Administration.  
 
(a) The Committee shall be responsible for the general administration and
interpretation of the Plan and for carrying out its provisions. Subject to the
requirements for qualifying compensation as Performance-Based Compensation, the
Committee may delegate specific administrative tasks to Company employees or
others as appropriate for proper administration of the Plan. Subject to the
limitations on Committee discretion imposed under Section 162(m), the Committee
shall have such powers as may be necessary to discharge its duties hereunder,
including, but not by way of limitation, the following powers and duties, but
subject to the terms of the Plan:
 
(i) discretionary authority to construe and interpret the terms of the Plan, and
to determine eligibility, Awards and the amount, manner and time of payment of
any Awards hereunder;
 
(ii) to prescribe forms and procedures for purposes of Plan participation and
distribution of Awards; and
 
(iii) to adopt rules, regulations and bylaws and to take such actions as it
deems necessary or desirable for the proper administration of the Plan.
 
(b) Any rule or decision by the Committee that is not inconsistent with the
provisions of the Plan shall be conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.


3



--------------------------------------------------------------------------------



 



4.  Eligibility.  The employees eligible to participate in the Plan for a given
Performance Period shall be the Chief Executive Officer and other select
executives and employees of the Company who are designated by the Committee in
its sole discretion. No person shall be automatically entitled to participate in
the Plan.
 
5.  Performance Goal Determination.  The Committee, in its sole discretion,
shall establish the Performance Goals for each Participant for the Performance
Period. Such Performance Goals shall be set forth in writing prior to the
Determination Date.
 
6.  Target Award Determination.  The Committee, in its sole discretion, shall
establish a Target Award for each Participant. Each Participant’s Target Award
shall be determined by the Committee in its sole discretion, and each Target
Award shall be set forth in writing prior to the Determination Date.
 
7.  Determination of Payout Formula or Formulae.  On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae for purposes of determining the Award (if any)
payable to each Participant. Each Payout Formula shall (a) be set forth in
writing prior to the Determination Date, (b) be based on a comparison of actual
performance to the Performance Goals, (c) provide for the payment of a
Participant’s Target Award if the Performance Goals for the Performance Period
are achieved, and (d) provide for an Award greater than or less than the
Participant’s Target Award, depending upon the extent to which actual
performance exceeds or falls below the Performance Goals. Notwithstanding the
preceding, in no event shall a Participant’s Award for any Performance Period
exceed the Maximum Award.
 
8.  Determination of Awards; Award Payment.  
 
(a) Determination and Certification.  After the end of each Performance Period
and after receipt of the audit report of the Company’s financial statements from
the Company’s auditors, the Committee shall certify in writing (which may be by
approval of the minutes in which the certification was made) the extent to which
the Performance Goals applicable to each Participant for the Performance Period
were achieved or exceeded. The Award for each Participant shall be determined by
applying the Payout Formula to the level of actual performance that has been
certified by the Committee. Notwithstanding any contrary provision of the Plan,
the Committee, in its sole discretion, may eliminate or reduce the Award payable
to any Participant below that which otherwise would be payable under the Payout
Formula but shall not have the right to increase the Award above that which
would otherwise be payable under the Payout Formula.
 
(b) Right to Receive Payment.  Each Award under the Plan shall be paid solely
from the general assets of the Company. Nothing in this Plan shall be construed
to create a trust or to establish or evidence any Participant’s claim of any
right to payment of an Award other than as an unsecured general creditor with
respect to any payment to which he or she may be entitled. A Participant needs
to be employed by the Company through the payment date in order to be eligible
to receive an Award payout hereunder.
 
(c) Form of Distributions.  The Company shall distribute all Awards to the
Participant in cash.
 
(d) Timing of Distributions.  Subject to Section 8(e) below, the Company shall
distribute amounts payable to Participants as soon as is practicable following
the determination and written certification of the Award for a Performance
Period, but no later than the fifteenth day of the third month of the Fiscal
Year following the determination and certification.
 
(e) Deferral.  The Committee may defer payment of Awards, or any portion
thereof, to Participants as the Committee, in its discretion, determines to be
necessary or desirable to preserve the deductibility of such amounts under
Section 162(m). In addition, the Committee, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash that would otherwise be
delivered to a Participant under the Plan. Any such deferral elections shall be
subject to such rules and procedures as shall be determined by the Committee in
its sole discretion.
 
9.  Term of Plan.  Subject to its approval at the 2007 annual meeting of the
Company’s stockholders, the Plan shall first apply to the Company’s first Plan
Year commencing following approval by the stockholders at the 2007 annual
meeting. Once approved by the Company’s stockholders, the Plan shall continue
for a term of five (5) years unless sooner terminated under Section 10 of the
Plan.


4



--------------------------------------------------------------------------------



 



10.  Amendment and Termination of the Plan.  The Committee may amend, modify,
suspend or terminate the Plan, in whole or in part, at any time, including the
adoption of amendments deemed necessary or desirable to correct any defect or to
supply omitted data or to reconcile any inconsistency in the Plan or in any
Award granted hereunder; provided, however, that no amendment, alteration,
suspension or discontinuation shall be made which would (a) impair any payments
to Participants made prior to such amendment, modification, suspension or
termination, unless the Committee has made a determination that such amendment
or modification is in the best interests of all persons to whom Awards have
theretofore been granted; provided further, however, that in no event may such
an amendment or modification result in an increase in the amount of compensation
payable pursuant to such Award or (b) cause compensation that is, or may become,
payable hereunder to fail to qualify as Performance-Based Compensation. To the
extent necessary or advisable under applicable law, including Section 162(m),
Plan amendments shall be subject to stockholder approval. At no time before the
actual distribution of funds to Participants under the Plan shall any
Participant accrue any vested interest or right whatsoever under the Plan except
as otherwise stated in this Plan.
 
11.  Withholding.  Distributions pursuant to this Plan shall be subject to all
applicable federal and state tax and withholding requirements.
 
12.  At-Will Employment.  No statement in this Plan should be construed to grant
any employee an employment contract of fixed duration or any other contractual
rights, nor should this Plan be interpreted as creating an implied or an
expressed contract of employment or any other contractual rights between the
Company and its employees. The employment relationship between the Company and
its employees is terminable at-will. This means that an employee of the Company
may terminate the employment relationship at any time and for any reason or no
reason.
 
13.  Successors.  All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.
 
14.  Indemnification.  Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.
 
15.  Nonassignment.  The rights of a Participant under this Plan shall not be
assignable or transferable by the Participant except by will or the laws of
intestacy.
 
16.  Governing Law.  The Plan shall be governed by the laws of the State of
Arizona, without regard to conflicts of law provisions thereunder.


5